Citation Nr: 0705069	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-26 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 16, 2000 for 
the award of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from February 
1948 to February 1952.  The veteran died on July [redacted], 1997.  
The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO denied 
assigning an effective date prior to August 16, 2000 for the 
award of service connection for the veteran's cause of death.  
In December 2003, the appellant's representative filed a 
notice of disagreement (NOD, the RO issued a statement of the 
case (SOC) in June 2004, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2004.  

In December 2004, the appellant appointed a new 
representative, as reflected on the title page of this 
decision.  The Board recognizes the change in representation.

In February 2007, a Deputy Vice-Chairman of the Board granted 
the motion of the appellant's representative to advance this 
case on the Board's docket, pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On August 16, 2000, the appellant (through her 
representative) filed a claim for dependency and indemnity 
compensation (DIC) based on service connection for the cause 
of the veteran's death.

3. In April 2003, the RO granted service connection for the 
cause of veteran's death, effective August 16, 2000, the date 
of receipt of the appellant's claim.

4. There is no allegation or evidence of any communication 
filed with the RO prior to August 16, 2000 that can 
reasonably be construed as a formal or informal claim for 
entitlement to DIC based on service connection for the cause 
of the veteran's death.


CONCLUSION OF LAW

The claim for an effective date earlier than August 16, 2000 
for the award of service connection for the cause of the 
veteran's death is without legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the RO notified the appellant and her 
representative of the reasons for the denial of her claim for 
an earlier effective date, and has afforded them a number of 
opportunities to present argument and evidence in support of 
the claim.  Further, the RO has obtained all potentially 
relevant records, to include private treatment records.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant with regard to 
this claim.  As explained below, the claim lacks legal merit; 
hence, the duties to notify and assist required by the VCAA 
are not applicable in this appeal.  See Mason v. Principi, 16 
Vet.  App. 129, 132 (2002).

II. Analysis

Under the applicable criteria, the effective date of an award 
based on an original claim for DIC shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2006).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly 
authorized representative, or a person acting as next friend 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  


Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The appellant asserts that she is entitled to an effective 
date for service connection for the cause of the veteran's 
death earlier than August 16, 2000.  However, considering the 
record in light of the above-noted legal authority, the Board 
finds no legal basis for the assignment of an effective date 
for this award prior to that date.

The basic facts of this case are not in dispute.  The veteran 
applied for service connection for duodenal ulcer in January 
1955.  In a February 1955 rating decision, the RO denied 
service connection for duodenal ulcer on the basis that there 
was no evidence that the veteran developed the disability 
during active service.  The veteran did not appeal that 
determination, and service connection was not granted for any 
condition during the veteran's lifetime.  

The veteran's death certificate shows that he died, in July 
1997, as a result of stomach cancer.  In a statement received 
on August 16, 2000, the appellant's representative filed a 
claim for service connection for the veteran's cause of 
death.  In an April 2003 rating decision, the RO awarded 
service connection for the veteran's cause of death, 
effective August 16, 2000 (the date of receipt of the 
appellant's claim).  After resolving reasonable doubt in the 
appellant's favor, the RO granted the claim, on a presumptive 
basis, due to the veteran's possible radiation exposure 
during active service.  In an April 2003 letter, the RO 
notified the appellant that initial payment of compensation 
begins on the first day of the month following the assigned 
effective date.  Here, the date of September 1, 2000 was the 
first day of the month following the assigned effective date 
for DIC.

In this case, the record shows that the first claim for VA 
benefits based on DIC for the cause of the veteran's death 
was the one date-stamped as received at the RO on August 16, 
2000.  Moreover, the appellant does not assert, and the 
claims file does not reflect, that any communication filed 
prior to that date that can be construed as a formal or 
informal claim for this specific benefit.  

Accordingly, on these facts, August 16, 2000 (the date of 
receipt of the appellant's claim) is the earliest possible 
effective date for the award of service connection for the 
cause of the veteran's death.  See 38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2006).  The pertinent 
legal authority governing effective dates is clear and 
specific, and the Board is bound by such authority.  As there 
is no legal basis for assignment of any earlier effective 
date, the Board finds that the claim for an earlier effective 
date for the award of service connection for the cause of the 
veteran's death must be denied.  Where, as here, the law, and 
not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than August 16, 2000 for the award 
of service connection for cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


